67 F.3d 295
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calvin R. MATTISON, Plaintiff-Appellant,v.Kathy HAWKS, Director Bureau of Prisons;  Sam Samples,Director, Southeast Region;  Gil Ingram, Director,Mid-Atlantic Region;  R.D. Andrews, Warden, FCI, Estill, SC;Jennifer Kamm, Supervisor, R & D and Records Office, FCI,Estill;  Ron Moore, Chief of Security, FCI, Estill,Defendants-Appellees.
No. 95-6645.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 24, 1995.Decided:  Sept. 13, 1995.

Calvin R. Mattison, Appellant Pro Se.
Joseph Parkwood Griffith, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charleston, SC, for Appellees.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing without prejudice his action, in which he raises claims under Bivens* and the Federal Tort Claims Act, and denying his Motion to Alter or Amend Judgment.  We have reviewed the record and the district court's orders and opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm both orders on the reasoning of the district court.  Mattison v. Hawks, No. CA-94-9-1-6JC (D.S.C. Mar. 6 & Apr. 7, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)